2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 4/29/2022, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1-3, 5, 7-10 are pending in this application.
Claims 1-3, 5, 7-10 have been amended.
Claims 4, 6 have been cancelled.
Claims 1-3, 5, 7-10 have been rejected.

Claim Rejections - 35 USC § 103

4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 1-3, 5, 7, 8, 9, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murakami et al. US 2014/0220222 in view of Oono et al. USPN 7302974 in view of Teranishi et al. US 2014/0342077 and further in view of Ido et al. US 2011/0217431 and as evidenced by Matsui et al. US 2014/0220179 and as evidenced by NPL glucose sweetness.

7. 	Regarding claims 1,2, 5, 7, 10, Murakami et al. discloses that an alcohol-free beer taste sparkling beverage is made ([0005], even if [0005] is in background section, it says “according to the present invention”) by imparting a fruity aroma by using selectively specific hop which is specific in terms of its storage and aging condition ([0017]), and suitable for the production of a non-fermented beer-taste sparkling beverage which is made using Motueka hop and suitable for fresh fruity aroma which is refreshing and lush and that a muscat -like aroma was felt ([(0096]). Murakami et al. also discloses that the beer-taste non-fermented beverage contain sugar ([0041], [0056], [0083]).
Murakami et al. is silent about (i) sweetness/bitterness ratio (ii) packed ina container and (iii) preservative.
With respect to (i), Oono et al. discloses that beer-like low-alcoholic beverage drink can be made by adjusting the hop contributed bitter taste and improving the foam quality by maintaining the BU value 3-80 BU, preferably 5-30 BU ( col 3 lines 45-56).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Murakami et al. by including the teaching of Oono et al. to consider the hop derived bitterness value from within the disclosed range of 5-30 BU in order to provide desired bitter taste into the non-alcoholic non-fermented beer beverage.
Teranishi et al. discloses that glucose, mannose can be included as mono or disaccharides in such product in an amount of at least 0. 19/100 ml ([0028]) which gives sucrose equivalent 0.74 for glucose as evidenced by NPL Glucose sweetness (Page 1).
Therefore, the disclosed 19/100 ml glucose is equivalent to 10,000 ppm (evidenced by any unit converter in Google search) and in terms of sucrose, it is 0.74x10,000= 7,400 ppm as evidenced by NPL glucose sweetness (Page 1). Therefore, the content of the sweet substance 7,400 ppm by mass in terms of sucrose meets claim
8. 	If we consider broad disclosure of 5-30 BU, it is 7400/5 = 1480 to 7400/30 = about 246 is Sweetness /bitterness (S/B) ratio to meet claims 1, 10. This is one example. However, it is within the skill of one of ordinary skill in the art to consider any other saccharides, in combination also as disclosed by Teranishi et al. ([0028]) to evaluate sucrose equivalent as evidenced by NPL glucose sweetness.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Murakami et al. by including the teaching of Teranishi et al. and Oono et al. by considering glucose as sweet substance and considering the disclosed preferred range of 5-30 BU of hop derived bitterness (Oono et al. col 3 lines 45-56) in order to have desired claimed S/B value which will provide beer taste to the claimed non-alcoholic non-fermented beer.
S/B ratio is also considered as Result effective variable.
Absent showing of unexpected results, the specific amount of sweetness/bitterness ratio is not considered to confer patentability to the claims. As the taste and sweetness/bitterness ratio are variables that can be modified, among others, adjusting the amount of sweetness by selecting type of sweetener, its sweetness intensity and amount of iso- alpha acid (i.e. hop) to have desired bitterness value (unit) and the ratio, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such,
without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of sweetness and bitterness and the ratio in Murakami et al. in view of Oono, Teranishi and Ido et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired beer- taste beverage etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
With respect to (ii), regarding the claim limitation of “packed in a container’, Teranishi et al. also discloses that the non-alcoholic beer-taste beverage can be packed in a container ([0055]) to read on “packed in a container” as claimed in claim 1.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Murakami et al. by including the teaching of Teranishi et al. to make non-fermented non-alcoholic beer taste beverage packed in a container in order to make the final product ready for the use by the customer.
With respect to (iii), regarding the claim limitation of “a content of the preservative is 10 to 1000 ppm by mass’ as claimed in claim 1, Murakami et al. is silent about specifically the claimed amount of preservative in such a beer-taste beverage product.
Ido et al. discloses that the preservative benzoate was added so that benzoic acid as a preservative was present in an amount from 55 ppm to 150 ppm in the final beverage ([0053], [0062]) product including beer ([0022]) as claimed in claims 1, 5 and

9. 	Therefore, it also meets the claim limitation of “preservative is benzoic acid” as claimed in claim 5.
Ido et al. discloses that the preservative benzoate was added so that benzoic acid as a preservative was present in an amount from 55 ppm to 150 ppm in the final beverage ([0053], [0062]) product including beer ([0022]) which overlaps the amended claim 1 and amended claim 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Murakami et al. in view of Oono et al. and Teranishi et al. to include the teaching of Ido et al. in order to have disclosed range amount of benzoate as benzoic acid as preservative.
Claim 2 is also product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926.
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.
The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Furthermore, "[because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by- process Claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or
similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.

10. 	Regarding claim 3, Oono et al.discloses that beer-like low-alcoholic beverage drink can be made by adjusting the hop contributed bitter taste and improving the foam quality by maintaining the BU value 3-80 BU, preferably 5-30 BU ( col 3 lines 45-56).
Therefore, it meets claim 3.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Murakami et al. by including the teaching of Oono et al. to consider the hop derived bitterness value from within the disclosed range of 5-30 BU which overlaps the claimed value of 10 to 50 BU in order to provide desired bitter taste into the non-alcoholic non-fermented beer beverage.

11. 	Regarding claims 8, 9, Oono et al. discloses that beer-like low-alcoholic beverage drink can be made by adjusting the hop contributed bitter taste and improving the foam quality by maintaining the BU value 3-80 BU, preferably 5-30 BU ( col 3 lines 45-56). Therefore, it meets claim limitation of “wherein the bitter substance is a hop -derived component” as claimed in claim 8. Oono et al. also discloses that the bitter taste substance is iso-alpha acid (col 3 lines 52-56) to meet claim 9.

12. 	Claims 1-2, 5,7 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Teranishi et al. US 2014/0342077 and further in view of Ido et al. US 2011/0217431 and as evidenced by Matsui et al. US 2014/0220179.

13.	 Regarding claims 1, 2, 5, 7 and 10, Teranishi et al. discloses that a non-alcoholic beer- taste non-fermented beverage can be made using wort through wort boiling step ([0050]) and adding hops to a filtrate obtained by wort filtration step and boiling the mixture ([0043]) or before the start of boiling of wort ([0043]) or during the wort boiling step ([0045]) and carbon acid gas, food additives like sweeteners, preservatives can be added ([0050], [0053]) which reads on “comprising preservative, a sweet substance” which includes glucose also ([0028]) as claimed in claim 1. Teranishi et al. also discloses that the non-alcoholic beer-taste beverage can be packed in a container ([0055]) to read on “packed in a container’ as claimed in claim 1. It is known that the bitter component is derived from hops as disclosed by Teranishi et al. ([(0002] even if in the background section, it is known fact).
Teranishi et al. also discloses that the non-alcoholic beer -taste beverage can include glucose, maltose etc. in the composition in an amount of 1.0 gm/100ml (at least in [0028]).
Regarding “beverage packed in a container’, Teranishi et al. also discloses that the non-alcoholic beer-taste beverage can be packed in a container ([0055]) to read on claim 1.
Teranishi et al. is silent about the claimed ratio of “sweetness/bitterness ratio of 100 to 1200” as claimed in claim 1.
It is to be noted and it is known that the bitter component is derived from hops as disclosed by Teranishi et al. ([(0002] even if in the background section, it is known fact). It is also Known and as also evidenced by Matsui et al. that bitterness is attributed by alpha acid in the hops ([0002]) and degree of bitterness depends on the factors such as when hops are added to a wort boil ([(0003]). Therefore, the sweetness /bitterness are optimizable and one of ordinary skill in the art can optimize it. However, in order to evaluate the range ratio, it is to be noted that and as evidenced by applicants specification, a content of sweet substance is 1000-20,000 ppm by mass in terms of sucrose (in PGPUB [0011)).
Teranishi et al. is silent about sweetness/bitterness ratio.
Teranishi et al. discloses that glucose, mannose can be included as mono or disaccharides in such product in an amount of at least 0. 19/100 ml ([0028]) which gives sucrose equivalent 0.74 for glucose as evidenced by NPL glucose sweetness (Page 1).
Therefore, the disclosed 19/100 ml glucose is equivalent to 10,000 ppm (evidenced by any unit converter in Google search) and in terms of sucrose, it is 0.74x10,000= 7,400 ppm as evidenced by NPL glucose sweetness (Page 1). Therefore, the content of the sweet substance 7,400 ppm by mass in terms of sucrose meets claim

14. 	If we consider broad disclosure of 5-30 BU, it is 7400/5 = about 1480 to 7400/30 = about 246 is Sweetness /bitterness (S/B) ratio to meet claims 1, 10. This is one example. However, it is within the skill of one of ordinary skill in the art to consider any other saccharides, in combination also as disclosed by Teranishi et al. ([0028]) to evaluate sucrose equivalent as evidenced by NPL glucose sweetness.
Teranishi et al. discloses that bitterness unit (BU) of such beer can be 7.12 BU ( [0063)).
Therefore, the disclosed 19/100 ml glucose is equivalent to 10,000 ppm (Evidenced) and in terms of sucrose, it is 0.7x10,000= 7,000 ppm. If we consider 40 BU , itis 7000/7.12= about 1000 is Sweetness /bitterness (S/B) ratio to meet claims 1, 10. This is one example. However, it is within the skill of one of ordinary skill in the art to consider any other saccharides, in combination also as disclosed by Teranishi et al. ([(0028]) to evaluate sucrose equivalent as evidenced by NPL Sucrose equivalent (Page 1).
S/B ratio is also considered as Result effective variable.
Absent showing of unexpected results, the specific amount of sweetness/bitterness ratio is not considered to confer patentability to the claims. As the taste and sweetness/bitterness ratio are variables that can be modified, among others, adjusting the amount of sweetness by selecting type of sweetener, its sweetness intensity and amount of iso- alpha acid (i.e. hop) to have desired bitterness value (unit) and the ratio, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of sweetness and bitterness and the ratio in Teranishi et al. , to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired beer-taste beverage etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general
conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding the claim limitation of “a content of the preservative is 10 to 1000 ppm by mass” as claimed in claim 1, Teranishi et al. is silent about specifically the claimed amount of preservative in such a beer-taste beverage product.
Ido et al. discloses that the preservative benzoate was added so that benzoic acid as a preservative was present in an amount from 55 ppm to 150 ppm in the final beverage ([0053], [0062]) product including beer ([(0022]) as claimed in claims 1, 7. Therefore, it also meets the claim limitation of “preservative is benzoic acid” as claimed in claim 5.
Ido et al. discloses that the preservative benzoate was added so that benzoic acid as a preservative was present in an amount from 55 ppm to 150 ppm in the final beverage ([0053], [0062]) product including beer ([0022]) which overlaps the amended claim 1 and amended claim 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Teranishi et al. to include the teaching of Ido et al. in order to have disclosed range amount of benzoate as benzoic acid as preservative.

15.	 Regarding claim 2, the disclosed 19/100 ml glucose as disclosed by Teranishi et al. ([0063]) is equivalent to 10,000 ppm and in terms of sucrose, it is 0.7x10,000= 7,000 ppm as evidenced by NPL Sucrose equivalent (Page 1).
Claim 2 is also product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926.
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Furthermore, "[because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by- process Claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.

16. 	Claims 3, 8, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Teranishi et al. US 2014/0342077 in view of Ido et al. US 2011/0217431 as applied to claim 1 and further in view of Oono et al. USPN 7302974.

17. 	Regarding claim 3, Teranishi et al. discloses that bitterness unit (BU) of such beer can be 7.12 BU ( [0063)).
Teranishi et al. does not disclose 10-50 BUs as claimed in claim 3.
It is known and as disclosed by Oono et al. that Hop contributes to adjustment of bitter taste and improvement in a foam quality and the range of the amount of BU is 3- 80 BU (at least in col 3 lines 45-60).
Therefore, even if Teranishi et al. has mentioned 7.12 BU, however, it is within the skill of one of ordinary skill | the art to optimize bitterness and S/B ratio as desired within the range value which maintains the beer-taste beverage as disclosed by Oono et al. ( at least in col 3 lines 45-60).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Teranishi et al. to include the teaching of Oono et al. to consider iso-alpha acid can be 3-80 ppm for Beer like, low alcoholic beverage (col 3 lines 45-60) in order to have desired bitterness value of the final product.
It is to be noted that in food art, bitter, sweet, sour, salty tastes can be optimized as desired. Therefore, even Teranishi et al. discloses the value 7.12 BU in one particular paragraph ([0063]), this is considered as a choice. However, this only one number is not the exclusive number for bitterness value for Beer-taste beverage of Oono et al. Therefore, the teaching of Oono et al. can modify the taste of Teranishi et al. to have beer-taste beverage with desired intensity of bitter taste.
Absent showing of unexpected results, the specific amount of
sweetness/bitterness ratio is not considered to confer patentability to the claims. As the taste and sweetness/bitterness ratio are variables that can be modified, among others, adjusting the amount of sweetness by selecting type of sweetener, its sweetness intensity and amount of iso- alpha acid (i.e. hop) to have desired bitterness value (unit) and the ratio, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of bitterness unit and the ratio in Teranishi et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired bitter taste containing beer-taste beverage etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

18. 	Regarding claims 8, 9, it is to be noted and it is known that the bitter component is derived from hops as disclosed by Teranishi et al. ([(0002] even if in the background section, it is known fact). It is also known and as also evidenced by Matsui et al. that bitterness is attributed by alpha acid in the hops ([0002]) and degree of bitterness depends on the factors such as when hops are added to a wort boil ([(0003)).
Oono et al. discloses that beer-like low-alcoholic beverage drink can be made by adjusting the hop contributed bitter taste and improving the foam quality by maintaining the BU value 3-80 BU, preferably 5-30 BU (col 3 lines 45-56). Therefore, it meets claim
limitation of “wherein the bitter substance is a hop -derived component” as claimed in claim 8. Oono et al. also discloses that the bitter taste substance is iso-alpha acid (col 3 lines 52-56) to meet claim 9.

Response to arguments
19.	Applicants arguments and amendments have been considered. However, they are not persuasive. Examiner is going to address below: 

Murakami et al. and Teranishi et al.:
20.	Applicants argued on pages 2-3 that “Firstly, the Saccharides content of the non-alcohol beer-taste beverage of Teranishi is 0.1/100ml. (See paragraph [0028] of Teranishi). Therefore, the content of the sweet substance of the non-alcohol beer-taste beverage of Teranishi is not 7,400 ppm by mass. In fact, the content is unclear and cannot be determined based on the information provided in the reference.
Applicants also argued that “Next, the saccharides contents of Murakami and Teranishi are different. Tasting samples in the first present invention (A-1) of Murakami is based on the feed word wherein the sugar content is 1.0 degree. See paragraph [0041]. Tasting samples in the second present invention (A-2) of Murakami is based on the feed word wherein the sugar content is 13.5 degree. See paragraph [0056]. Thus, the saccharides contents of Murakami and Teranishi are different each other”. 
Therefore, a person skilled in the art cannot combine Murakami with Teranishi, as alleged/
In response, it is to be noted that Murakami et al. is primary prior art and it has broad disclosure from (one embodiment) 1.0 degree ([0041] of Murakami et al. to 13.5 degree (another embodiment) ([0056] of Murakami et al.). 
It is also to be noted that the alleged [0028] of Teranishi et al. as alleged by the applicants (page 2 of remarks), it also recites also 2.0g/100 ml or lower, therefore, it is within the disclosed amounts of 1-13.5 Murakami et al., and therefore, the two prior arts are combinable. Also as mentioned in the prior office action and is also maintained in this office action above that 7,400 ppm is derived from the disclosed 1.0 g/100 ml glucose which is equivalent to 0.74  and, is, therefore, 0.74x 10,000= 7400 ppm ( page 5, last office action) which is also proper. 
It is also to be noted that the amount of sugar addition is a mere optimization to have desired sweetness. In such food art, common taste materials e.g. sweetness, saltiness, sourness are considered optimizable in order to have desired effect. It is within the skill of one of ordinary skill in the art to optimize the amount of sugar in order to have desired sweetness of the final product.
Absent showing of unexpected results, the specific amount of sugar is not considered to confer patentability to the claims. As the sweet taste is variable, that can be modified, among others, by adjusting the amount of sugar, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of saccharide in Murakami/Teranishi  to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired sweet  taste, etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 


Oono et al.: 
21.	Applicants argued that “Oono is directed to a fermented product. However, Oono is directed to a fermented product. The flavor profile and foam make-up of a fermented product is different to that of a non- fermented product, such as Teranishi and the presently claimed invention. Therefore, is clear and improper hindsight to combine Oono as alleged”.
In response, examiner does not agree. The reason is, Oono et al. is used as secondary prior to teach the flavor profile of an alcoholic beverage in order to incorporate the flavor profile similar to alcoholic beverage, into the non-alcoholic beverage however, having no/minimal alcohol to avoid alcohol but to enjoy the non-alcoholic beverage with the alcoholic flavor and discussed in detail in the office action above. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
22.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this  final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                             

/DONALD R SPAMER/Primary Examiner, Art Unit 1799